Citation Nr: 0802445	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972, and from July 1986 to March 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on December 3, 2007.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran, who has a combined 
disability rating of 90 percent from April 1, 2003, held some 
short-term jobs as an electrician between 2003 and 2005.  He 
has contended that his service-connected disabilities 
rendered him physically unable to cope with the demands of 
the tasks at hand and that he has not worked since 2005.  

During his December 2007 hearing, the veteran was advised of 
the need to submit evidence of his post-service employment 
income.  In response, the veteran submitted a letter, dated 
July 2003, denying eligibility for Supplementary Security 
Income.  No wage information has given.  Upon remand, the 
veteran should be asked to provide a complete employment 
history dating from March 2003, to include information as to 
his wages and dates of employment.


The veteran has previously filed a claim for benefits with 
the Social Security Administration (SSA).  The Board notes 
that 38 C.F.R. § 3.159(c)(2) requires VA to make attempts to 
obtain records in the custody of a Federal department until 
it is determined that the records do not exist or that 
further efforts would be futile.  Thus, upon remand, SSA 
should be contacted and the veteran's records associated with 
his claims file.  

The veteran has not been afforded a VA examination for the 
purpose of obtaining an opinion as to whether his service-
connected disabilities preclude him from obtaining and 
maintaining substantially gainful employment.  A VA 
examination should be provided to the veteran on remand. 

Finally, the veteran has not received sufficient notice with 
respect to his claim for a total disability rating based on 
individual unemployability under 38 U.S.C.A.          § 
5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for a total disability rating based 
on individual unemployability, to include 
the requirement that the service-connected 
disabilities alone result in impairment so 
severe that it would be impossible for the 
average person to follow a substantially 
gainful occupation, as well as the 
disability percentages required under 
38 C.F.R. § 4.16(a).  The veteran should 
be asked to provide any evidence in his 
possession that pertains to the claim that 
he has not previously submitted.  

2.  The veteran should be asked to submit 
a detailed employment history dating from 
March 2003, the date of his discharge.  
The history should include the periods of 
time during which the veteran was 
employed, and the wages he received during 
that time.  Any records substantiating 
income over the period would be helpful.  

3.  Request from the SSA all records 
related to the veteran's claim for Social 
Security benefits, including copies of all 
decisions or adjudications. 

4.  Schedule a VA general medical 
examination.  The claims folder and this 
remand should be made available to the 
examiner.  The examiner is requested to 
comment on the total degree of industrial 
impairment caused by the veteran's 
service-connected sleep apnea, gouty 
arthritis, lumbosacral strain, cervical 
discogenic disease, impingement syndrome 
of the left shoulder, bilateral 
epicondylitis of the elbow, bilateral 
chondromalacia, left hand neuropathy, and 
hypertension.  A complete rationale for 
any opinion expressed should be included 
in the examination report. 

5.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
